Exhibit 10.55

SIXTH AMENDMENT TO LEASE

SIXTH AMENDMENT TO LEASE (the “Sixth Amendment”) dated as of this 21st day of
December, 2011 by and between BP BAY COLONY LLC, a Delaware limited liability
company (as successor-in-interest to BCCC Property LLC, “Landlord”) and
LIONBRIDGE TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).

RECITALS

Landlord’s predecessors-in-interest, and Tenant are parties to that that certain
Lease dated as of February 13, 1997 (the “Original Lease”) as affected by those
certain letter agreements dated March 28,1997 and January 29, 1999 respectively
(collectively, the “Letter Agreements”), as amended by (i) that certain First
Amendment to Lease dated as of June 29, 1999 (the “First Amendment”), (ii) that
certain Second Amendment to Lease dated as of December 10, 1999 (the “Second
Amendment”), (iii) that certain Third Amendment to Lease dated as of
September 13, 2002 (the “Third Amendment”), (iv) that certain Fourth Amendment
to Lease dated as of March 9, 2004 (the “Fourth Amendment”) and (v) that certain
Fifth Amendment to Office Lease dated July 3, 2008 (the Original Lease, the
Letter Agreements, the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment and the Fifth Amendment being hereinafter
referred to collectively as the “Existing Lease”), pursuant to which Tenant
leases approximately 27,478 rentable square feet of space (the “Existing
Premises”) located on the second (2nd) floor of that certain office building
located at 1050 Winter Street, Waltham, Massachusetts (the “Building”), which
Premises are described with greater particularity in the Existing Lease.

Tenant has determined to lease from Landlord an additional 12,377 square feet of
rentable floor area (the “Rentable Floor Area of the Sixth Amendment Additional
Premises”) located on the first (1st) floor of the Building, which space is
shown on Exhibit A attached hereto and made a part hereof (the “Sixth Amendment
Additional Premises”).

Landlord and Tenant are entering into this instrument to set forth said leasing
of the Sixth Amendment Additional Premises, to integrate the Sixth Amendment
Additional Premises into the Premises and to amend the Existing Lease. The
Existing Lease, as modified by this Sixth Amendment, is hereinafter referred to
as the “Lease.”

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1.

Effective as of March 1, 2012 (the “Sixth Amendment Additional Premises
Commencement Date”), the Sixth Amendment Additional Premises shall constitute a
part of the “Premises” demised to Tenant under the Lease, so that the Premises
(as defined in the Existing Lease) shall include both the Existing Premises and
the Sixth Amendment Additional Premises and shall contain a total of 39,855
square feet of rentable floor area. By way of example the option to

 

1



--------------------------------------------------------------------------------

  extend the Term of the Lease provided in Paragraph 7 of the Fifth Amendment
shall apply to both the Existing Premises and the Sixth Amendment Additional
Premises collectively but not to either space independently.

 

2. The Term of the Lease for both the Existing Premises and the Sixth Amendment
Additional Premises shall be coterminous.

 

3. (A) Base Rent for the Existing Premises shall continue to be payable as set
forth in the Existing Lease.

(B) Commencing on the Sixth Amendment Additional Premises Commencement Date
continuing through the expiration or earlier termination of the Term, Tenant
shall pay Monthly Rent for the Sixth Amendment Additional Premises in the
amounts set forth below:

 

Time Period

   Monthly Rent      Annual Rent      Rate Per Rentable
Square Foot  

March 1, 2012 through May 31, 2014

   $ 25,785.42       $ 309,425.00       $ 25.00   

(C) Monthly Rent for the Premises during the extension option period (if
exercised) shall be payable as set forth in Paragraph 7 of the Fifth Amendment.

 

4. (A) Tenant’s Share of Operating Expenses and Tax Expenses with respect to the
Existing Premises shall continue to be payable as set forth in the Existing
Lease.

(B) Commencing on the Sixth Amendment Additional Premises Commencement Date,
Tenant shall pay Tenant’s Share of Operating Expenses and Tax Expenses with
respect to the Sixth Amendment Additional Premises in accordance with the terms
of Paragraphs 2.f and 7 of the Existing Lease; provided, however, that with
respect to the Sixth Amendment Additional Premises:

 

  (i) the Base Year shall be calendar year 2012;

 

  (ii) the Base Tax Year shall be the fiscal year ending June 30, 2012; and

 

  (iii) Tenant’s Share shall be 7.66%.

 

5. (A) Tenant’s Electrical Charge with respect to the Existing Premises shall
continue to be payable as set forth in the Existing Lease.

(B) Notwithstanding anything contained in the Existing Lease to the contrary,
Tenant shall pay for the electricity furnished to the Sixth Amendment Additional
Premises for lights and plugs and the distribution components of the heating,
ventilating and air conditioning system in accordance with the procedure
contained in Exhibit B, and Tenant shall pay for such costs as provided in said
Exhibit B.

 

6.

Tenant agrees to accept the Sixth Amendment Additional Premises in “as is”
condition and Landlord shall have no obligation to perform any additions,
alterations or demolition in the Sixth Amendment Additional Premises nor shall
Landlord have any responsibility for the installation or connection of Tenant’s
telephone or other communications equipment or systems. In the event

 

2



--------------------------------------------------------------------------------

  that Tenant elects to perform any alterations, additions or improvements in or
to the Sixth Amendment Additional Premises, Landlord shall manage the same on
Tenant’s behalf for a construction management fee equal to four percent (4%) of
the so-called hard construction costs of such work.

 

7. Effective as of the Sixth Amendment Additional Premises Commencement Date and
subject to the other provisions of the Lease (including, without limitation,
Paragraph 51 thereof as added by the Fourth Amendment), during the term of the
Lease, (i) Landlord shall provide Tenant in the parking areas for the Building,
on an unassigned, non-exclusive and unlabelled basis, three (3) parking spaces
per 1,000 rentable square feet of the Sixth Amendment Additional Premises,
rounded down to the nearest whole parking space (i.e. 37 spaces), all at no
additional charge to Tenant, and (ii) as part of the spaces described in the
foregoing clause (i), Landlord shall use reasonable efforts to provide Tenant
with 12 parking spaces in the underbuilding parking area for the Building, on an
unassigned, non-exclusive and unlabelled basis.

 

8. (A) Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Sixth Amendment and in the event any
claim is made against Landlord relative to dealings by Tenant with brokers,
Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Sixth Amendment and in the event any
claim is made against Tenant relative to dealings by Landlord with brokers,
Landlord shall defend the claim against Tenant with counsel of Landlord’s
selection first approved by Tenant (which approval will not be unreasonably
withheld) and save harmless and indemnify Tenant on account of loss, cost or
damage which may arise by reason of such claim.

 

9.

As an inducement to Landlord to enter into this Sixth Amendment, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list
or any law, order, rule or regulation or any Executive Order of the President of
the United States as a terrorist, “Specially Designated National and Blocked
Person” or other banned or blocked person (any such person, group, entity or
nation being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is
not (nor is it owned, controlled, directly or indirectly, by any person, group,
entity or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, or entity which
Tenant controls, directly or indirectly) has not knowingly conducted nor will
knowingly conduct business nor has knowingly engaged nor will knowingly engage
in any transaction or dealing with any Prohibited Person in violation of the
U.S. Patriot Act or any OFAC rule or regulation, including without limitation
any assignment of the Lease or any subletting of all or any portion of the
Premises or the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation. In connection with the foregoing, it
is expressly understood and agreed that (x) any breach by Tenant of the
foregoing representations and warranties shall be deemed an Event of Default by
Tenant under Paragraph 25.a(5) of the Original Lease (without the benefit of
notice or grace) and shall be covered by the

 

3



--------------------------------------------------------------------------------

  indemnity provisions of Paragraph 14.b of the Original Lease, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of the Lease.

 

10. Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Existing Lease.

 

11. Except as herein amended the Lease shall remain unchanged and in full force
and effect.

[signatures appear on next page]

 

4



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument as of the date and year first above written.

 

WITNESS:   LANDLORD:  

BP BAY COLONY LLC,

a Delaware limited liability company

  By:   BP Bay Colony Holdings LLC, its manager     By:  

Boston Properties Limited Partnership,

its manager

      By:  

Boston Properties, Inc.,

its general partner

        By:  

/s/ David C. Provost

        Name:   David C. Provost         Title:   SVP

 

WITNESS:   TENANT:   LIONBRIDGE TECHNOLOGIES, INC.   By:  

/s/ Donald M. Muir

  Name:   Don Muir   Title:   Chief Financial Officer    

Hereunto Duly Authorized

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Sixth Amendment Additional Premises



--------------------------------------------------------------------------------

EXHIBIT H

PROCEDURE FOR ALLOCATION OF COSTS OF

ELECTRIC POWER USAGE BY TENANTS

This memo outlines the procedure for allocating charges for electric power for
lights, plugs, heating, air conditioning and ventilation to the individual
tenant premises within the Building.

 

  1. Main electric service will be provided by the local utility company to a
central utility metering center. All charges by the utility will be read from
these meters and billed to and paid by Landlord at rates established by the
utility company.

 

  2. In order to assure that charges for electric service are allocated among
tenants in relation to the relative amounts of electricity used by each tenant,
meters (known as “check meters”) may be used to monitor tenant electric usage.
On each floor there may be one or more check meter(s) serving all of the floor,
and on multi-tenant floors Landlord may require that the tenants (at their sole
cost and expense) install check meters relating to their premises (to the extent
there are no check meters already serving such premises).

 

  3. Landlord will cause the check meters to be read periodically and will
perform an analysis of such information for the purpose of determining whether
any adjustments are required to achieve an allocation of the costs of electric
service among the tenants in relation to the respective amounts of usage of
electricity for those tenants. For this purpose, Landlord shall, as far as
possible in each case, cause the check meters to be read to determine usage for
periods that include one or more entire periods used by the utility company for
the reading of the meters located within the central utility metering center (so
that the Landlord may, in its discretion, choose periods that are longer than
those used by the utility company – for example, quarterly, semi-annual or
annual periods).

 

  4. Tenant’s share of electricity shall be determined by Landlord on the
following basis:

 

  a. The cost of the total amount of electricity supplied for usage by tenants
during the period being measured shall be determined by dividing the total cost
of electricity through the central utility metering center as invoiced by the
utility company for the same period by the total amount of kilowatt hour usage
as measured by the meters located within the central utility metering center
(herein called “Cost Per Kilowatt Hour”).

 

  b.

Tenant’s allocable share of electricity costs for the period (“Tenant



--------------------------------------------------------------------------------

  Electricity”) shall be determined by multiplying the Cost Per Kilowatt Hour by
the number of kilowatt hours utilized by Tenant for such period as indicated by
the check meter(s) for Tenant’s Premises.

 

  c. Where a floor is occupied by more than one tenant, and where some but not
all of the tenant spaces on such floor are not separately check-metered, the
cost of Tenant Electricity for tenant spaces that are not separately
check-metered shall first be determined by the same procedure as set forth in
paragraph (b) above (after subtracting out the usage shown on any check meter
that runs off such floor meter), and then the allocable share of each tenant on
that floor whose space is not separately check-metered shall be determined by
multiplying the total costs of Tenant Electricity for that floor by a fraction,
the numerator of which is the rentable area leased to such tenant and the
denominator of which is the total rentable area under lease from time to time to
tenants on said floor (other than those who are separately check metered);
provided, however, that if Landlord shall reasonably determine that the cost of
electricity furnished to the Tenant at the Sixth Amendment Additional Premises
exceeds the amount being paid under this Subsection (c), then Landlord shall
charge Tenant for such excess and Tenant shall promptly pay the same upon
billing therefor as Additional Rent under the Lease.

 

  d. Where part or all of the rentable area on a floor has been occupied for
less than all of the period for which adjustments are being made, appropriate
and equitable modifications shall be made to the allocation formula so that each
tenant’s allocable share of costs equitably reflects its period of occupancy,
provided that in no event shall the total of all costs as allocated to tenants
(or to unoccupied space) be less than the total cost of Tenant Electricity for
said period.

 

  e. Tenant shall make estimated payments on account of Tenant Electricity, as
reasonably estimated by Landlord, on a monthly basis at the same time and in the
same manner as Tenant’s payments of Monthly Rent.

 

  5. a. Tenant shall pay to Landlord Tenant’s allocable share of Tenant
Electricity costs for the period within thirty (30) days after billing therefor.

b. In lieu of making payments as provided in subsection (a) above, at Landlord’s
option, Tenant shall pay to Landlord an amount from time to time reasonably
estimated by Landlord to be sufficient to cover, in the aggregate, a sum equal
to the Tenant’s allocable share of Tenant Electricity costs for each



--------------------------------------------------------------------------------

calendar year during the Lease Term. No later than one hundred twenty (120) days
after the end of the first calendar year or fraction thereof ending December 31
and of each succeeding calendar year during the Lease Term or fraction thereof
at the end of the Lease Term, Landlord shall render Tenant a statement in
reasonable detail certified by an officer of Landlord, showing for the preceding
calendar year or fraction thereof, as the case may be, the Tenant’s allocable
share of Tenant Electricity costs. Said statement to be rendered to Tenant also
shall show for the preceding year or fraction thereof, as the case may be, the
amounts already paid by Tenant on account of Tenant’s allocable share of Tenant
Electricity costs and the amount of Tenant’s allocable share of Tenant
Electricity costs remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement. If such statement shows a balance
remaining due to Landlord, Tenant shall pay same to Landlord on or before the
thirtieth (30th) day following receipt by Tenant of said statement. Any balance
shown as due to Tenant shall be credited against Base Rent next due, or refunded
to Tenant if the Lease Term has then expired and Tenant has no further
obligation to Landlord. Payments by Tenant on account of Tenant’s allocable
share of Tenant Electricity costs shall be deemed Additional Rent and shall be
made monthly at the time and in the fashion herein provided for the payment of
Monthly Rent.

Tenant shall be required to maintain any meter located within its Premises.
Further, Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the Premises without
the prior written consent of Landlord in each instance first obtained, which
consent will not be unreasonably withheld, and will promptly advise Landlord of
any other alteration or addition to such electrical equipment and/or appliances.